Citation Nr: 1748408	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for costochondritis, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a bilateral wrist disability, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a bilateral elbow disability, to include as secondary to service-connected disability.

5.  Entitlement to service connection for bilateral leg cramps, to include as secondary to service-connected disability.

6.  Entitlement to service connection for bilateral foot cramps, to include as secondary to service-connected disability.

7.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected disability.

8.  Entitlement to service connection for radiculopathy, to include as secondary to the service-connected thoracic spine disability.  

9.  Entitlement to an increased rating for stress fracture of the left inferior pubic ramus, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for stress fracture of the right inferior pubic ramus, currently evaluated as 10 percent disabling.

11.  Entitlement to an increased rating for degenerative joint disease of the thoracic spine, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased rating for right foot strain, currently evaluated as 10 percent disabling.

13.  Entitlement to an increased rating for left ankle strain, currently evaluated as 10 percent disabling.

14.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 2001 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) from June 2010 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The June 2010 rating decision denied a July 2009 claim which included service connection for leg and foot cramps, IBS, costochondritis, a bilateral wrist disability, and a bilateral elbow disability; a September 2009 claim for a TDIU, which was also construed as a claim of entitlement to increased ratings for right foot strain, left ankle strain, stress fractures of the left and right inferior pubic ramus, and degenerative joint disease of the thoracic spine; and a January 2010 claim of entitlement to service connection for a sleep disorder.  The April 2014 rating decision denied a November 2012 claim of entitlement to service connection for lumbar radiculopathy.  

The issues of entitlement to service connection for a sleep disorder, costochondritis, bilateral foot cramps, and radiculopathy; increased ratings for stress fracture of the left inferior pubic ramus, stress fracture of the right inferior pubic ramus, currently evaluated as 10 percent disabling, degenerative joint disease of the thoracic spine, right foot strain, and left ankle strain; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no clinical diagnosis of a bilateral wrist disability.

2.  There is no clinical diagnosis of a bilateral elbow disability.

3.  There is no clinical diagnosis of a disability characterized by leg cramps.

4.  IBS was not manifest in service and is unrelated to service or to service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral wrist disability was not incurred in or aggravated by service, and was not caused or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  A bilateral elbow disability was not incurred in or aggravated by service, and was not caused or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  A disability characterized by leg cramps was not incurred in or aggravated by service, and was not caused or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  IBS was not incurred in or aggravated by service, and was not caused or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2016).  

The Veteran was notified of the evidence necessary to support her claims in correspondence dated in July 2009, January 2010, March 2010, and March 2014.  This correspondence notified the Veteran of VA's responsibilities in obtaining information to assist him in completing her claims, identified her duties in obtaining information and evidence to substantiate her claims, and provided other pertinent information regarding the VCAA.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, private, service, and VA treatment records have been associated with the electronic claims file.  

While the Veteran was not provided with relevant VA examinations with regard to the claims of entitlement to service connection for leg cramps, wrist and elbow disabilities, or IBS, the Board finds that examinations are not necessary.  The record contains adequate competent evidence to fairly address the question of whether there is competent medical evidence reflective of current disabilities.  As such, examinations are not warranted.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate her claims.  The Board is also unaware of any such outstanding evidence or information.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

The Veteran asserts that she has bilateral leg cramps, bilateral wrist, and bilateral elbow disabilities that are related to service or to her service-connected disabilities.  She has stated that she experiences symptoms of leg cramps, as well as pain in her wrists and elbows.
Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a)(2016). This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Service treatment records reflect that on examination in February 2002, the Veteran's extremities and abdomen were normal.  At that time, she denied painful elbows or wrists; impaired use of the arms, legs, or hands; and deformity.  She also denied gastrointestinal complaints.  

An April 2002 Medical Evaluation Board proceeding noted stress fractures of the pelvis and indicated that the Veteran did not wish to continue on active duty.  Examination associated with the proceeding indicates a chief complaint of pelvic pain, listing intermittent low back pain under "all other conditions."  Physical examination did not reveal any additional complaints or findings suggestive of leg, elbow, or wrist disability.

VA and private medical records generative since service are negative for any diagnosis, complaint, or abnormal finding suggestive of disability characterized by bilateral leg cramps, bilateral wrist pain, or bilateral elbow pain.  A March 2008 VA women's program consultation record notes the Veteran's reported history of IBS.  However, the remainder of the medical records associated with the claims file are negative for a clinical diagnosis of IBS.  
Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed leg cramps, wrist disability, elbow disability, or IBS.  In this regard, with respect to each of these claimed disabilities, there is no indication of a chronic disability during service, in the years following service, or currently.  Moreover, while the Veteran has stated that she has leg cramps, wrist pain, elbow pain, and gastrointestinal symptoms, there has been no medical diagnosis rendered with regard to these complaints.  The Board acknowledges the Veteran's report of IBS in March 2008; however, there is no clinical diagnosis of such in evidence.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board acknowledges the Veteran's contention that she has symptoms relating to her legs, wrists, elbows, and gastrointestinal system; however, a symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  There is no competent evidence of record diagnosing a current leg, wrist, elbow, or gastrointestinal disability.

The U.S. Court of Appeals for Veterans Claims (Court) has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that she has leg, wrist, elbow, and gastrointestinal disabilities that are related to service or to service-connected disability, the Board observes that she may attest to factual matters of which she has first-hand knowledge, such as subjective complaints, and that her assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She is competent to report incidents and symptoms in service and symptoms since then.  She is not, however, competent to render an opinion as to whether there is a currently existing leg, wrist, elbow, or gastrointestinal disability and whether such disability is linked to active duty or to a service connected disability, because she does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for leg cramps, a bilateral wrist disability, a bilateral elbow disability, and IBS, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral leg cramps is denied.

Entitlement to service connection for a bilateral wrist disability is denied.

Entitlement to service connection for a bilateral elbow disability is denied.

Entitlement to service connection for IBS is denied.


REMAND

The Veteran seeks higher evaluations for stress fractures of the left and right inferior pubic ramus, degenerative joint disease of the thoracic spine, right foot strain, and left ankle strain.  As pointed out by her attorney, these disabilities were most recently examined in 2009.  Statements made by the Veteran and her spouse during the course of the appeal suggest worsening of these disabilities.  Thus, the Board concludes that current examinations are necessary to accurately assess the severity of the Veteran's service connected disabilities. 

The Veteran's service connection claims include those for costochondritis, bilateral foot cramps, and radiculopathy of the lower extremities.  Where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11   (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991).

Regarding the claims for costochondritis and radiculopathy, the Board finds that they are inextricably intertwined with the claim of entitlement to an increased rating for the thoracic spine disability.  The Veteran has reported that she experiences chest pain as well as burning and tingling of the lower extremities.  The spine examiner should be requested to address these complaints and determine whether any such symptoms are related to the Veteran's thoracic spine disability.  

With respect to the claim for bilateral foot cramps, the Board notes that the Veteran is service-connected for left ankle and right foot disabilities, and that both VA and private treatment records reflect her complaints of foot cramps and pain.  Examination of her left ankle and right foot should include an assessment of these complaints and a determination of whether the reported symptoms are related to these service-connected disabilities, or whether they represent a separate and distinct disability.  

The Veteran seeks service connection for a sleep disorder.  Her statements indicate that she has difficulty sleeping as the result of pain from her service-connected disabilities.  The record is unclear as to whether the Veteran has a separate and distinct sleep disorder, and if so, whether it is related to her service-connected disabilities.  She should be afforded an examination to address these questions.

Finally, the Board notes that further development and adjudication of the claims remanded may provide evidence in support of the claim for a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on the TDIU issue as it is inextricably intertwined with these issues.  See Henderson.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the severity of her stress fractures of the left and right inferior pubic ramus, degenerative joint disease of the thoracic spine, right foot strain, and left ankle strain.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

All symptomatology and findings pertinent to the service-connected stress fractures of the left and right inferior pubic ramus, degenerative joint disease of the thoracic spine, right foot strain, and left ankle strain should be reported in detail.  The examiner should report the passive and active range of motion of any affected joint.  The examiner should set forth the Veteran's range of motion findings and note any pain, pain on use, weakness, incoordination, or excess fatigability.  If feasible, the examiner should portray any additional functional limitation of the affected joints due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated and discussed in the examination report.  If the Veteran does not have pain or any of the other factors, that fact should be noted as well.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

With respect to the spine examination, the examiner should discuss the Veteran's complaints of chest pain (costochondritis) and radiculopathy and specify whether there are diagnoses ascribed to these complaints.  If so, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any such disability is the result of a disease or injury in service, or was caused or aggravated (worsened beyond normal progression) by the Veteran's service-connected stress fractures of the left and right inferior pubic ramus, degenerative joint disease of the thoracic spine, right foot strain, or left ankle strain.

With respect to the foot and ankle examinations, the examiner should discuss the Veteran's complaints of bilateral foot cramps and specify whether there is a diagnosis ascribed to this complaint.  If so, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any such disability is the result of a disease or injury in service, or was caused or aggravated (worsened beyond normal progression) by the Veteran's service-connected right foot strain or left ankle strain.

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Schedule the Veteran for a VA examination to determine whether she has a sleep disorder, and if so, its etiology.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

Upon review of the claims file and examination of the Veteran, the examiner should state whether a diagnosis of sleep disorder is appropriate.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current sleep was caused or aggravated (worsened beyond normal progression) by the Veteran's service-connected stress fractures of the left and right inferior pubic ramus, degenerative joint disease of the thoracic spine, right foot strain, or left ankle strain.

The examiner is asked to explain the reasons underlying any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  Review the examination reports for compliance with the Board's remand directives, to include the specific questions posed.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her attorney should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


